Exhibit 10.9 (a)
First Amendment to
Fourth Amended and Restated Severance Pay Plan
          Whereas, Sterling Chemicals, Inc., a Delaware corporation (the
“Corporation”), currently maintains its Fourth Amended and Restated Severance
Pay Plan (as amended, the “Existing Plan”);
          Whereas, Section 4.03 of the Existing Plan authorizes and empowers the
Board of Directors of the Corporation (the “Board”) to amend the Existing Plan
in certain respects; and
          Whereas, the Board desires to amend the Existing Plan as provided in
this First Amendment to Fourth Amended and Restated Severance Pay Plan (this
“Amendment”) and, in furtherance of that desire, the Board has duly authorized
and approved this Amendment;
          Now, Therefore, the Existing Plan is hereby amended as follows:
          Section 1. Amendment of Section 1.01 of the Existing Plan. Effective
as of the date of the execution hereof, Section 1.01 of the Existing Plan is
hereby amended by amending the definition of “Good Reason” contained therein by
adding a new sentence thereto at the end thereof, to read in its entirety as
follows :
For purposes of this definition, none of the actions described in clauses
(i) through (iii) above shall constitute a Good Reason with respect to any
Participant if it is remedied by the Company within 30 days after receipt of
notice thereof given by such Participant.
          Section 2. Amendment of Section 2.02 of the Existing Plan. Effective
as of January 1, 2009, Section 2.02 of the Existing Plan is hereby amended by
amending clause (a)(i) thereof to read in its entirety as follows:
     (i) the Company shall pay to such Participant, on the 45th day following
such Participant’s Termination Date, a lump sum cash payment (the “Severance
Amount”) in an amount equal to such Participant’s Base Salary times such
Participant’s Applicable Multiplier; provided, however, that (A) the right of
such Participant to receive such Severance Amount, and the obligation of the
Company to pay such Severance Amount, is expressly conditioned upon such
Participant having executed and delivered to the Company the release referred to
in Section 4.05 and any revocation period for such release having expired prior
to the applicable payment date and (B) if the applicable payment date is not a
business day, the Severance Amount (if required to be made hereunder) shall be
paid on the next succeeding business day; and
          Section 3. Further Amendment of Section 2.02 of the Existing Plan.
Effective as of January 1, 2009, Section 2.02 of the Existing Plan is hereby
amended by adding a new sentence thereto at the end of clause (a)(ii) thereof,
to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this Plan, to the extent
required by Section 409A of the Code, (x) the reimbursement of any expenses
under this Section will be made on or before the last day of the calendar year
immediately following the calendar year in which the expense is incurred, (y)
the amount of medical claims eligible for reimbursement or to be provided as an
in-kind benefit under this Plan during a calendar year may not affect the
medical claims eligible for reimbursement or to be provided as an in-kind
benefit in any other calendar year and (z) the right to reimbursement or in-kind
benefits under this Plan shall not be subject to liquidation or exchange for
another benefit.
          Section 4. Amendment of Article II of the Existing Plan. Effective as
of January 1, 2009, Article II of the Existing Plan is hereby amended by adding
a new Section 2.06 thereto, to read in its entirety as follows:
     Section 2.06. Compliance With Section 409A of the Code. This Plan is
intended to comply with Section 409A of the Code and any ambiguous provisions
shall be construed in a manner that is compliant with or exempt from the
application of Section 409A of the Code. If a provision of this Plan would
result in the imposition of earlier or additional taxes under Section 409A of
the Code, such provision shall be reformed to avoid the imposition of such
taxes. Notwithstanding anything to the contrary contained in this Plan, no
Participant shall have any right to determine a date of payment of any amount
under this Plan. For purposes of Section 409A of the Code, each payment or
amount due under this Plan shall be considered a separate payment. For purposes
of this Plan, “Termination of Employment” shall mean Participant’s “separation
from service” as defined in Section 1.409A-1(h) of the Final Treasury
Regulations promulgated under Section 409A of the Code, including the default
presumptions thereof. If (a) a Participant is a “specified employee” (as such
term is defined in Section 409A of the Code) and (b) any payment due under this
Plan is subject to Section 409A of the Code and is required to be delayed under
Section 409A of the Code, that payment shall be paid on the earliest date that
complies with the requirements of Section 409A of the Code. For purposes of
determining the identity of specified employees, the Board may establish
procedures as it deems appropriate in accordance with Section 409A of the Code.
          Section 5. Effect of Amendments. Except as amended and modified by
this Amendment, the Existing Plan shall continue in full force and effect. The
Existing Plan and this Amendment shall be read, taken and construed as one and
the same instrument. Upon the effectiveness of this Amendment, each reference in
the Existing Plan to “this Plan” shall mean and be a reference to the Existing
Plan as amended hereby.
          Section 6. Binding Effect. This Amendment shall inure to the benefit
of, and shall be binding upon the Company, all Successors and the Participants
(as such terms are defined in the

-2-



--------------------------------------------------------------------------------



 



Existing Plan) and their respective heirs, executors, personal representatives,
administrators, successors and assigns.
          Section 7. Severability. Should any clause, sentence, paragraph,
subsection or Section of this Amendment be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Amendment, and the part or parts of this Amendment
so held to be invalid, unenforceable or void will be deemed to have been
stricken herefrom as if such stricken part or parts had never been included
herein.
          Section 8. Governing Law. To The Extent Not Superseded By The Laws Of
The United States, This Amendment Shall Be Construed and Enforced in Accordance
With, and the Rights of the Parties Shall Be Governed By, the Internal Laws of
the State of Texas, Without Reference to Principles of Conflicts of Law.
          In Witness Whereof, the Corporation has caused this Amendment to be
duly executed in its name and on its behalf by its proper officer thereunto duly
authorized on March 12, 2010 but effective as of January 1, 2009.

            Sterling Chemicals, Inc.
                 Printed Name:           Title:        

-3-